                  IN THE UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF GEORGIA
                                       AUGUSTA DIVISION

                                                   *
VICTORIA MARSHALL,
                                                   *

                                                   ■if
        Plaintiff,
                                                   *



                  V.                               *               CV 119-042

APOLLO EDUCATION GROUP,                INC.
d/b/a UNIVERSITY OF PHOENIX,

        Defendant.



                                              ORDER




        Before         the   Court    is   the    Parties'       stipulation         of   dismissal

with prejudice.               (Doc.   17. )      All parties signed the stipulation.

Upon    due       consideration,           the   Court     finds    dismissal         appropriate

pursuant to Federal Rule of Civil Procedure 41(a) (1) (A) (ii) .

        IT   IS    THEREFORE         ORDERED     that    this    matter   is    DISMISSED     WITH


PREJUDICE.             The   Clerk    is   DIRECTED      to     TERMINATE      all    motions,    if

any, and CLOSE this case.                  Each party shall bear its own costs and

fees.


        ORDER ENTERED at Augusta, Georgia, this                                       of October,

2019.



                                                         j. f^dAl hall, ^ief judge
                                                         UNITED /states DISTRICT COURT
                                                         SOUTHERN    DISTRICT        OF GEORGIA
